Title: From James Madison to William Davis Robinson, 6 January 1821
From: Madison, James
To: Robinson, William Davis


                
                    Sir
                    Jany. 6. 1821
                
                I have recd. your favor of Decr. 28. accompanied by a Copy of your “Memoirs of the Mexican Revolution.” As I can not at present find leisure to go thro the volume, I make an offer at once, of my thanks for your obliging attention.
                So little is known of the late events & of the actual State of things in Mexico, which well deserve to be known, that accurate information as to

both must be particularly acceptable to the people of the U.S. who take so deep an interest in the destinies of that neighboring section of the American hemisphere, and I am led to ⟨b⟩elieve that accounts at once accurate & authentic are no where so likely to be found as in the work you have just given to the public. I promise myself therefore much pleasure in the perusal of it. I may add that from the few pages into which I have dipped, there wd seem to be less occasion than you have presumed for the apologies you offer for its literary execution. Be pleased to accept my respects & my good wishes.
                
                    J. M
                
            